

117 S2232 IS: Restore and Modernize Our National Laboratories Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2232IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Luján (for himself, Mr. Padilla, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of Energy to fund projects to restore and modernize National Laboratories, and for other purposes.1.Short titleThis Act may be cited as the Restore and Modernize Our National Laboratories Act of 2021.2.National Laboratories restoration and modernization(a)DefinitionsIn this section:(1)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(2)SecretaryThe term Secretary means the Secretary of Energy.(b)Restoration and modernization projectsThe Secretary shall fund projects described in subsection (c) as needed to address the deferred maintenance, critical infrastructure needs, and modernization of National Laboratories.(c)Projects describedThe projects referred to in subsection (b) are, as determined by the Secretary—(1)priority deferred maintenance projects at National Laboratories, including facilities sustainment for, upgrade of, and construction of research laboratories, administrative and support buildings, utilities, roads, power plants, and any other critical infrastructure; and (2)lab modernization projects at National Laboratories, including lab modernization projects relating to core infrastructure needed—(A)to support existing and emerging science missions with new and specialized requirements for world-leading scientific user facilities and computing capabilities; and (B)to maintain safe, efficient, reliable, and environmentally responsible operations.(d)Submission to CongressFor each fiscal year through fiscal year 2025, at the same time as the annual budget submission of the President, the Secretary shall submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Science, Space, and Technology of the House of Representatives a list of projects for which the Secretary will provide funding under this section, including a description of each project and the funding profile for the project. (e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $6,100,000,000 for each of fiscal years 2022 through 2025. (2)Office of ScienceNot less than 1/6 of the amounts made available to carry out this section each fiscal year shall be managed by the Office of Science of the Department of Energy.